 


109 HR 994 IH: To amend the Internal Revenue Code of 1986 to allow Federal civilian and military retirees to pay health insurance premiums on a pretax basis and to allow a deduction for TRICARE supplemental premiums.
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 994 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Tom Davis of Virginia (for himself, Mr. Porter, Mr. Waxman, Mr. Davis of Illinois, Mr. Moran of Virginia, Mr. Hoyer, Mr. Van Hollen, Mr. Wolf, Ms. Norton, Mrs. Jo Ann Davis of Virginia, Mr. Coble, Mr. Kolbe, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Government Reform and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow Federal civilian and military retirees to pay health insurance premiums on a pretax basis and to allow a deduction for TRICARE supplemental premiums. 
 
 
1.Pretax payment of health insurance premiums by Federal civilian and military retirees 
(a)In generalSubsection (g) of section 125 of the Internal Revenue Code of 1986 (relating to cafeteria plans) is amended by adding at the end the following new paragraph: 
 
(5)Health insurance premiums of Federal civilian and military retirees 
(A)FEHBP premiumsNothing in this section shall prevent the benefits of this section from being allowed to an annuitant, as defined in paragraph (3) of section 8901 of title 5, United States Code, with respect to a choice between the annuity or compensation referred to in such paragraph and benefits under the health benefits program established by chapter 89 of such title 5. 
(B)TRICARE premiumsNothing in this section shall prevent the benefits of this section from being allowed to an individual receiving retired or retainer pay by reason of being a member or former member of the uniformed services of the United States with respect to a choice between such pay and benefits under the health benefits programs established by chapter 55 of title 10, United States Code.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
2.Deduction for TRICARE supplemental premiums 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.TRICARE supplemental premiums or enrollment fees 
(a)Allowance of deductionIn the case of an individual, there shall be allowed as a deduction the amounts paid during the taxable year by the taxpayer for insurance purchased as supplemental coverage to the health benefits programs established by chapter 55 of title 10, United States Code, for the taxpayer and the taxpayer’s spouse and dependents. 
(b)Coordination with medical deductionAny amount allowed as a deduction under subsection (a) shall not be taken into account in computing the amount allowable to the taxpayer as a deduction under section 213(a).. 
(b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting before the last sentence at the end the following new paragraph: 
 
(21)TRICARE supplemental premiums or enrollment feesThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the last item and inserting the following new items: 
 
 
Sec. 224. TRICARE supplemental premiums or enrollment fees 
Sec. 225. Cross reference. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
3.Implementation 
(a)FEHBP premium conversion option for Federal civilian retireesThe Director of the Office of Personnel Management shall take such actions as the Director considers necessary so that the option made possible by section 125(g)(5)(A) of the Internal Revenue Code of 1986 shall be offered beginning with the first open enrollment period afforded under chapter 89 of title 5, United States Code, which begins not less than 90 days after the date of the enactment of this Act. 
(b)TRICARE premium conversion option for military retireesThe Secretary of Defense, after consulting with the other administering Secretaries (as specified in section 1073 of title 10, United States Code), shall take such actions as the Secretary considers necessary so that the option made possible by section 125(g)(5)(B) of the Internal Revenue Code of 1986 shall be offered beginning with the first open enrollment period afforded under health benefits programs established under chapter 55 of such title which begins not less than 90 days after the date of the enactment of this Act. 
 
